Exhibit 10.1



SEPARATION AGREEMENT
Revlon Consumer Products Corporation (“RCPC”), Revlon, Inc. (“Revlon” and,
together with RCPC, the “Company”), and Roberto Simon (“Executive”) have entered
into this Separation Agreement (this “Agreement”) as of November 3, 2015.
RECITALS
A.    Executive and the Company previously entered into an Amended and Restated
Employment Agreement, dated as of July 28, 2015 (the “Employment Agreement”).
B.    Executive has notified the Company of his desire to resign from employment
with the Company and to assist the Company with the transition of Executive’s
responsibilities to other Company personnel.
C.    The parties desire to enter into this Agreement in order to establish the
terms of Executive’s separation from service with the Company (including,
without limitation, with respect to the extent of Executive’s entitlement to any
further payments or benefits from the Company, as well as the extent of
Executive’s continuing obligations to the Company, including but not limited to
the transition of Executive’s responsibilities to other Company personnel).
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:


1.
Separation from Employment. On February 26, 2016, or as otherwise mutually
determined by Executive and the Company (the actual date of separation from
employment, the “Separation Date”), Executive will resign from employment with,
and as the Executive Vice President and Chief Financial Officer of, the Company.
As of the Separation Date, Executive will resign from all positions that
Executive holds as an officer, director, employee, committee member or otherwise
of the Company and its subsidiaries and affiliates, and will promptly execute
such documents and take such actions as may be necessary or requested by the
Company to effect or memorialize the resignation of such positions.
Notwithstanding anything to the contrary, the Company may terminate Executive’s
employment at any time prior to the Separation Date for “Cause” (as such term is
defined in, and determined pursuant to, the Employment Agreement). In the event
of any such termination of Executive’s employment for Cause, then this Agreement
will be null and void, Executive will receive no payments or benefits under this
Agreement, and the termination of Executive’s employment will be governed by the
Employment Agreement (which will remain in full force and effect in accordance
with its terms).



2.
Payments and Other Consideration. Except as otherwise expressly set forth in
this Agreement (including, without limitation, pursuant to Sections 1 and 6
hereof), the Employment Agreement will be terminated in its entirety effective
as of the Separation Date, and neither Executive nor the Company will have any
rights or obligations under the Employment Agreement from or after the
Separation Date. Subject to the terms and conditions of this Agreement
(including, without limitation, Executive’s compliance with Sections 3, 6 and 7
hereof), Executive is entitled to receive the following in connection with the
separation of his employment from the Company, but in each case (and except as
otherwise required by law) only as long as Cause for termination of Executive’s
employment does not exist as of the Separation Date:



(a)
Executive will receive any accrued, but unpaid, salary as of the Separation
Date, payable as required by law or otherwise in accordance with the Company’s
standard payroll practices;



(b)
the Company will waive its right to any recovery or recoupment of the one-time
$150,000 housing allowance paid to Executive in August 2015;



(c)
at no cost to Executive, the Company will utilize its tax preparation consultant
for 2015 tax preparation as it relates solely to the preparation of any tax
forms required solely due to Executive’s position as





--------------------------------------------------------------------------------

Exhibit 10.1

the Chief Financial Officer of the Company during 2015; additionally, in lieu of
Executive’s current tax preparation reimbursement arrangement with the Company,
Executive will receive a $10,000 allowance in equal installments payable in
January and February 2016 for Executive’s 2015 personal tax preparation;


(d)
the Company will transfer to Executive the 2012 Volkswagen Touareg, which is the
Company vehicle currently utilized by Executive; provided that Executive will be
solely and fully responsible for all taxes and fees due in connection with the
transfer of this vehicle to Executive (the current value of which is estimated
to be approximately $24,300);



(e)
Section 9 of the Employment Agreement (regarding indemnification) will continue
in full force and effect in accordance with its terms;



(f)
Executive will receive any applicable payments and/or benefits accrued through
the Separation Date under, and paid in accordance with and at such times as
provided by, the terms and conditions of the Amended and Restated Revlon Excess
Savings Plan and the Revlon Employees' Savings, Investment and Profit Sharing
Plan, as applicable;



(g)
the Company will pay to Executive during 2016 his actual 2015 annual bonus
(which is targeted at 75% of his annual base salary of $600,000, subject to the
terms and conditions of the Company’s applicable bonus program and adjustment
based upon the level of the Company’s attainment of the applicable performance
factors), but in any event on or before March 15, 2016, or if later as soon as
administratively practicable after Executive executes and delivers the Release
contemplated by Section 3 hereof to the Company, fully effective and with all
periods for revocation therein having expired (as applicable, the “Payment
Date”); additionally, on the Payment Date, the Company will pay to Executive
$75,000, representing a pro rata portion of his 2016 annual bonus at target;



(h)
on the Payment Date, the Company will pay to Executive the actual amount of the
second and final installment of his 2014 transitional long-term incentive
program award granted under the Incentive Plan (which has a target amount of
$333,333, subject to the terms and conditions of the Company’s applicable
long-term incentive program and adjustment based upon the level of the Company’s
attainment of the applicable performance factors); provided that any and all
other outstanding LTIP awards (e.g., that would otherwise have vested in March
2017 and March 2018) will be cancelled and forfeited (without any additional
consideration therefor); and



(i)
on March 15, 2016, Executive will vest in 15,133 restricted shares of Revlon
Class A common stock granted to Executive under the Fourth Amended and Restated
Revlon, Inc. Stock Plan (the “Stock Plan”), with the remaining balance of 60,532
restricted shares (that would otherwise have vested in equal installments in
March 2017, 2018, 2019 and 2020) being cancelled and forfeited in accordance
with the terms and conditions of the Stock Plan and the applicable restricted
stock award agreement thereunder; provided that all other Company equity awards
that are outstanding and unvested as of the Separation Date will be cancelled
and forfeited in their entirety on the Separation Date in accordance with the
terms of the Stock Plan and applicable award agreements thereunder (without any
additional consideration therefor).



The payments and benefits set forth in this Section 2 will be in complete and
final satisfaction of any and all compensation, severance or other benefits
otherwise due to Executive upon separation from employment (including, without
limitation, any amounts otherwise payable under the Employment Agreement or any
Company severance policy, practice, program, arrangement or agreement).
3.
General Release Agreement. As a condition to the receipt of the any payments or
benefits pursuant to this Agreement that are not otherwise required by law,
Executive must first execute and deliver to the Company (and not revoke during
any period of revocation contained therein) an effective release of claims
agreement





--------------------------------------------------------------------------------

Exhibit 10.1

(releasing all claims against the Company and its subsidiaries and affiliates)
in a form satisfactory to the Company (the “Release”), within 30 calendar days
following the Separation Date, which Release will constitute a part of this
Agreement.


4.
Affirmations. Executive affirms that Executive has not filed or caused to be
filed, and is not presently a party to any claim, complaint or action against
the Company or any of its subsidiaries or affiliates in any forum. Executive
also affirms that Executive has no claims against the Company or any of its
subsidiaries or affiliates or any of their respective directors, officers or
employees, including, without limitation, based on financial injury,
reputational damage, workplace injuries and/or occupational diseases, and has
been provided, and has not been denied, any leave requested under the Family and
Medical Leave Act. Executive disclaims and waives any right of reinstatement
with the Company or any of its subsidiaries or affiliates.



5.
Benefits and COBRA. Effective as of the Separation Date, the Company will cease
administering Executive’s health benefit coverage and cease providing or
administering all other health and welfare benefit coverage for Executive.
Executive acknowledges that Executive’s health benefit coverage is an individual
policy personal to Executive and not part of the Company’s group health plan.
The Company has advised Executive that, if and to the extent required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or
other applicable law, Executive may have a right to elect continued coverage
under the Company’s applicable group health plan for a period of up to 18 months
(or such other length of time, if any, as may be required by applicable law)
from the Separation Date pursuant to COBRA or other applicable law.



6.
Restrictive Covenants. Executive acknowledges and agrees that any and all of
Executive’s obligations and restrictive covenants (including but not limited to
any confidentiality, non-solicitation, non-competition, intellectual property
right, and non-disparagement provisions or obligations) contained in the
Employment Agreement (including but not limited to those set forth in Sections
5-8 of the Employment Agreement, and all obligations referenced therein), or in
any other agreement or arrangement in effect with the Company or any of its
subsidiaries or affiliates, will continue in effect in accordance with the
applicable terms and conditions thereof.



7.
Transition. As a condition to the receipt of the any payments or benefits
pursuant to this Agreement that are not otherwise required by law, Executive
will fulfill his transition obligations (including but not limited to
cooperating with the Company in all respects and transitioning to Lorenzo
Delpani (or his designee) all finance-related matters and responsibilities).



8.
Notices. Any notice, demand, claim or other communication under this Agreement
must be in writing and will be deemed to have been given (a) on delivery if
delivered personally or by courier service or (b) on the date of transmission
thereof if sent by electronic facsimile transmission and delivery is confirmed,
but, in each case, only if addressed to the parties in the following manner at
the following addresses (or at the other address as a party may specify by
notice to the other): (i) to the Company, to the attention of the Chief Legal
Officer at its principal executive offices and (ii) to Executive, at Executive’s
principal address as set forth in the Company’s records.



9.
Governing Law. This Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York, without
regard to that State’s conflict of law provisions, except as otherwise preempted
by the laws of the United States. The parties consent and agree to the exclusive
jurisdiction and venue of the Federal and State courts sitting in the County of
New York for all purposes. Each party to this Agreement hereby waives the right
to a jury trial in any lawsuit or other dispute arising out of or relating to
this Agreement or Executive's employment by, or separation from employment with,
the Company.



10.
Amendment; Waiver. This Agreement may not be modified, altered or changed,
except upon express written consent of both of the parties. The failure of any
party to insist upon the performance of any of the terms and conditions in this
Agreement, or the failure to prosecute any breach of any of the terms and
conditions of this





--------------------------------------------------------------------------------

Exhibit 10.1

Agreement, will not be construed thereafter as a waiver of any such terms or
conditions. This entire Agreement will remain in full force and effect as if no
such forbearance or failure of performance had occurred.


11.
Entire Agreement. This Agreement (including, without limitation, the Release,
and the other agreements or portions thereof which are referenced herein as
continuing in effect, and which will all constitute a part of this Agreement)
sets forth the entire agreement between the parties hereto and fully supersedes
any prior agreements or understandings between the parties concerning the
specific subject matter of this Agreement. Each party acknowledges that it has
not relied on any representations, promises, or agreements of any kind made to
it in connection with the other party’s decision to enter into this Agreement,
except for those set forth in this Agreement.



12.
Severability. If any provision of this Agreement is declared or determined by
any court of competent jurisdiction to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining parts, terms or
provisions will not be affected thereby, and said illegal, unenforceable or
invalid part, term or provision will be deemed not to be part of this Agreement.



13.
Withholding for Taxes.  The Company may withhold from any amounts payable
hereunder all federal, state, city, foreign or other taxes as will be required
to be withheld pursuant to any applicable law or government regulation or
ruling.



14.
Binding Effect; Assignment. This Agreement will inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including, without limitation, any successor to the Company. The
parties represent and warrant that they have not transferred or assigned to any
person or entity any rights or obligations herein or hereunder. This Agreement
is not assignable by either party without the prior written consent of the
other, except that RCPC and Revlon may assign this Agreement to any assignee of
or successor to substantially all of the business or assets thereof or any
direct or indirect subsidiary thereof without prior written consent of
Executive.



15.
Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.



16.
Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and official guidance issued thereunder
(“Section 409A”). This Agreement will be interpreted in accordance with Section
3.6 of the Employment Agreement. Additionally, the following rules will apply to
any obligation to reimburse an expense or provide an in-kind benefit that is
nonqualified deferred compensation within the meaning of Section 409A: (a) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any year may not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, (b) the
reimbursement of an eligible expense must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (c) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. Notwithstanding anything herein to
the contrary, no particular tax treatment or result is guaranteed with respect
to any payment or benefit provided hereunder or otherwise by the Company or any
of its subsidiaries or affiliates. Executive is fully responsible for all taxes,
penalties, interest payments, and other obligations relating to any payments or
benefits provided hereunder.



17.
Captions; Drafter Protection. The headings and captions herein are provided for
reference and convenience only, and will not be employed in the construction of
this Agreement. It is agreed and understood that the general rule pertaining to
construction of contracts, that ambiguities are to be construed against the
drafter, will not apply to this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.1

18.
Consultation with Attorney; Voluntary Agreement.  Executive acknowledges that
(a) the Company has advised Executive of Executive’s right to consult with an
attorney of Executive’s own choosing prior to executing this Agreement, (b)
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) Executive is entering into this Agreement (including, without
limitation, the Release) knowingly, freely and voluntarily in exchange for good
and valuable consideration.





[Signature Page Follows]






























































































--------------------------------------------------------------------------------

Exhibit 10.1







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


RCPC:
REVLON:
 
 
Revlon Consumer Products Corporation
Revlon, Inc.
 
 
 
 
By: /s/ Mark W. Pawlak
By: /s/ Mark W. Pawlak
Name: Mark W. Pawlak
Name: Mark W. Pawlak
Title: Senior Vice President, Human Resources, Employment and Administration
Title: Senior Vice President, Human Resources, Employment and Administration
 
 
 
EXECUTIVE:
 
/s/ Roberto Simon
 
Roberto Simon
 
 
 
 
 
 
 
 
 
 
 
 





